DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 30, 2022 has been entered.

Status of Claims
This action is in reply to the RCE filing, amendments and arguments filed on May 30, 2022. Claims 1, 2, 14, 18, 19, and 29 were amended. Claims 5, 15 and 17 were cancelled. Claims 1-4, 6-14, 16 and 18-29 are currently pending and have been examined.

Response to Arguments
Objections: Objections of claims 15, 18, and 19 have been withdrawn due to cancellation of claim 15 and amendments to claim 18 and 19.
103. The Applicant’s arguments and amendments have been fully considered but are not persuasive.
The Applicant essentially argues that the amended claims overcome the cited references in the previous rejection. The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate an updated search and consideration.
As such, due to RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that address claims 1-4, 6-14, 16 and 18-29.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 9, 14, 19, and 21-23 are rejected under 35 USC 102(a)(1) as being anticipated by US 20080128513 A1 (Hammad).

As per claim 1, Hammad teaches,
Apparatus on a Digital Transaction Card (DTC) (FIG. 3, item 300, ¶ 59 “smart card”),
a Digital Transaction Processing Unit (DTPU) (FIG. 3, item 310, ¶ 59 “control module”) operable for executing an instruction from a standard command protocol (¶ 50 “the dual function smart card may utilize ISO 7816 APDU commands and 3DES based card-to-reader security”),
wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), such that the apparatus is capable of storing multiple VCPs (FIG. 2, item 210, 220, ¶ 47 “dual use contactless card 200 contains at least two sets of data: (1) a first set 210 representing data used in a contactless payment application; and (2) a second set 220 representing data used in a transit fare payment application”), 
the apparatus operable with the multiple VCP to cause the DTC to adopt a one personality associated with one of the multiple VCPs (¶ 64 “an application accessing one region would be excluded from accessing the other region”), and
wherein the DTC stores one or more scripts (¶ 35 “the smart card may incorporate both payment and transit functions”), each script including one or more instructions from the standard command protocol (¶ 39 “both transit and payment applications have adopted the ISO 14443 standard for contactless smart cards”), the DTC further operable to cause the DTPU to execute the one or more instructions causing the DTC to adopt the one personality (¶ 48 “The contactless payment application may be used as designed in an on-line process at retail point of sale locations.”).
As per claim 14, Hammad teaches,
an apparatus on a Digital Transaction Card (DTC) (FIG. 3, item 300, ¶ 59 “smart card”), the apparatus comprising a Digital Transaction Processing Unit (DTPU) (FIG. 3, item 310, ¶ 59 “control module”) operable for executing an instruction from a standard command protocol (¶ 50) and a Micro Controller Unit (MCU) (FIG. 3, item 312, ¶ 59 “Data transfer module), wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), such that the apparatus is capable of storing multiple VCPs (FIG. 2, item 210, 220, ¶ 47), the apparatus operable with the MCU to cause the DTC to adopt a one personality associated with one of the multiple VCPs (¶ 64), and wherein the DTC stores one or more scripts (¶ 35), the  DTC further operable to cause the DTPU to execute the one or more instructions from the standard command protocol (¶ 39), the method comprising,
operating the MCU causing the DTPU to execute the one or more instructions to cause the DTC to adapt the one personality (¶ 48).

As per claims 7 and 21, Hammad teaches all the limitations of claims 1 and 14. Hammad also teaches,
wherein the DTC includes a Micro Controller Unit (MCU) (FIG. 3, item 312, ¶ 59 “Data transfer module”).

As per claims 8 and 22, Hammad teaches all the limitations of claims 1 and 17 and 14 and 21. Hammad also teaches, 
wherein the MCU (FIG. 3, item 312, ¶ 59) is configured to emulate at least some functions of a digital transaction device, comprising an Automatic Teller Machine (ATM), a Point Of Sale (POS) terminal, or an Electronic Funds Transfer at Point Of Sale (EFTPOS) terminal  (¶ 48 “The contactless payment application may be used as designed in an on-line process at retail point of sale locations. This is accomplished in contactless mode through the radio frequency (RF) interface inherent in ISO 14443 compliant smart cards”).

As per claims 9 and 23, Hammad teaches all the limitations of claims 1 and 14. Hammad also teaches,
wherein the DTC is operable to refresh one or more scripts (¶ 29 “the data storage section of the card, though limited, may be used in multiple transit system environments (and/or other venues to which access is desired) through updating or overwriting the data”).

As per claim 19, Hammad teaches all the limitations of claim 14. Hammad also teaches,
wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP) (FIG. 2, items 210, 220, ¶ 47), the apparatus operable with the VCP to  cause the DTC to adopt the personality associated with the VCP (¶ 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of US 20160104154 A1 (Milov)

As per claim 2, Hammad teaches all the limitations of claim 1. 
Hammad does not explicitly teach, however, Milov teaches,
an off-card entity operable to provide the one or more scripts to the DTC (¶ [0051] “OpenWallet 100 verifies the trusted status of any third party application 200 before that application is allowed access to the secure element 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 3, combination of Hammad and Milov teach all the limitations of claims 1 and 2. 
Hammad does not explicitly teach, however, Milov teaches,
wherein the off-card entity is a Trusted Service Manager (TSM) (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 4, Hammad and Milov teach all the limitations of claims 1-3. 
Hammad does not explicitly teach, however, Milov teaches,
wherein the TSM is adapted to generate one or more scripts for a uniquely identified DTPU and provide scripts to the DTC including the uniquely identified DTPU (¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claims 6 and 20, Hammad teaches all the limitations of claims 1 and 14. 
Hammad does not explicitly teach, however, Milov teaches,
wherein the standard command protocol is the Global Platform Standard (GPS) (¶ [0026]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 16, Hammad teaches all the limitations of claim 14. 
Hammad does not explicitly teach, however, Milov teaches,
a Trusted Service Manager (TSM) providing at least one script to the DTC (¶ [0051], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 18, combination of Hammad and Milov teach all the limitations of claims 14 and 16. 
Hammad does not explicitly teach, however, Milov teaches,
wherein the TSM is adapted to generate one or more scripts for a uniquely identified DTPU and provide scripts to the DTC including the uniquely identified DTPU (¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

Claims 12-13 and 26-27 are rejected under 35 USC 103 as being unpatentable over Hammad in view of US 20140214665 A1 (Lee).

As per claims 12 and 26, Hammad teaches all the limitations of claims 1 and 14.
Hammad does not explicitly teach, however, Lee teaches,
wherein the DTC is operable to be linked with a Data Assistance Device (DAD) for communication therebetween (FIG. 1, item 100, ¶ [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tethered client device of Lee in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because tethered client device enhances smart card control through additional user interface options available to the client device.

As per claims 13 and 27, combination of Hammad and Lee teach all the limitations of claims 1 and 12 and 14 and 26. 
Hammad does not explicitly teach, however, Lee teaches,
wherein the DAD is any one of: a smartphone, a Personal Computer (PC), a tablet computing device, and a DTD adapted to operate as a DAD (¶ [0043], ¶ [0039] “a personal computer (PC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tethered client device of Lee in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because tethered client device enhances smart card control through additional user interface options available to the client device.

Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in further view of US 20170171178 A1 (Reynders).

As per claims 10 and 24, Hammad teaches all the limitations of claims 1 and 9, and 14 and 23. 
Hammad does not expressly teach, however, Reynders teaches,
wherein the DTC refreshes the one or more scripts by resetting an anti-replay counter on each of the one or more scripts (¶ [0127], ¶ [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a counter based replay prevention mechanism of Reynders in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because a counter based replay prevention mechanism improves security of a transaction card.

As per claim 11 and 25, combination of Hammad and Reynders teach all the limitations of claims 1, 9 and 10, and 14, 23, and 24. Reynders also teaches,
wherein the DTC obtains a current anti-replay counter value from the DTPU and uses the DTPU anti-replay counter value to calculate the anti-replay counter reset value for each of the one or more scripts (¶ [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a counter based replay prevention mechanism of Reynders in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because a counter based replay prevention mechanism improves security of a transaction card.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in further view of US 20190139351 A1 (Chambero).

As per claim 28, Hammad teaches all the limitations of claim 14. 
Hammad does not explicitly teach, however, Chambero teaches,
receiving, from an issuing authority, the DTC configured to store the one or more scripts and to cause the DTPU to execute the one or more instructions (¶ [0073], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an issuer control mechanism of Chambero in Hammad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because an issuer control mechanism improves security of a transaction card by compartmentalizing card control.
As per claim 29, Hammad teaches all the limitations of claim 14. 
Hammad does not explicitly teach, however, Chambero teaches, 
issuing, by an issuing authority, operating code, including software and/or firmware, to the DTC to enable the DTC to store the one or more scripts and to cause the DTPU to execute the one or more instructions (¶ [0073], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an issuer control mechanism of Chambero in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because an issuer control mechanism improves security of a transaction card by compartmentalizing card control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692